DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 01/06/2022 with respect to claims 1, 6, 7 and 25 have been noted and entered for consideration. 

With regard to the objection to Drawings, Applicant’s arguments filed 01/06/2022 in view of the amendments filed 01/06/2022 have been fully considered and are persuasive. Thus, the objection to Drawings have been withdrawn.

With regard to the objection to Specification, Applicant’s arguments filed 01/06/2022 in view of the amendments filed 01/06/2022 have been fully considered and are persuasive. Thus, the objection to Specification have been withdrawn.

With regard to the objection to Claims, Applicant’s arguments filed 01/06/2022 in view of the amendments filed 01/06/2022 have been fully considered and are persuasive. Thus, the objection to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 01/06/2022 in view of the amendments filed 01/06/2022 and further examiner’s amendments agreed by Applicant (see, attached interview summary) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone and email communications with Michael Monaco (52,041) on January 25, 2022.
The application has been amended to the claims as follows:
Claim 1, lines 5-10, “-- whether the user equipment should report the information about the N candidate transmitted beams in accordance with a full report  of all N candidate transmitted beams, a partial report of a selected subset of the N candidate transmitted beams, or a hybrid report indicating a maximum and a minimum value of channel quality information related to the N candidate transmitted beams –” has been replaced with “-- whether the user equipment should report the information about the N candidate transmitted beams in accordance with: a full report indicating: identification information of the N candidate beams; and channel quality information between each of the N candidate beams and the user equipment; a partial report indicating only the identification information of the N candidate beams without the channel quality information; or a hybrid report indicating a maximum and a minimum value of the channel quality information related to the N candidate transmitted beams –”.
Claim 25, lines 4-9, “-- whether the user equipment should report the information about the N candidate transmitted beams in accordance with a full report of all N candidate transmitted beams, a partial report of a selected subset of the N candidate transmitted beams, or a hybrid report indicating a maximum and a minimum value of channel quality information related to the N candidate transmitted beams –” has been replaced with “-- whether the user equipment should report the information about the N candidate transmitted beams in accordance with: a full report indicating: identification information of the N candidate beams; and channel quality information between each of the N candidate beams and the user equipment; a partial report indicating only the identification information of the N candidate beams without the channel quality information; or a hybrid report indicating a maximum and a minimum value of the channel quality information related to the N candidate transmitted beams –”.

Allowable Subject Matter
Claims 1, 6-7 and 25 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1, 6-7 and 25 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... whether the user equipment should report the information about the N candidate transmitted beams in accordance with a full report indicating: identification information of the N candidate beams; and channel quality information between each of the N candidate beams and the user equipment; a partial report indicating only the identification information of the N candidate beams without the channel quality information; or a hybrid report indicating a maximum and a minimum value of the channel quality information related to the N candidate transmitted beams ... the method further comprises: determining a beam for transmitting a Synchronization Signal Block (SSB) corresponding to the selected transmitted beam: and determining the TCT state to be transmitted to the user equipment according to a mapping relation between the TCI state and the beam for transmitting the SSB and a quasi co-location (OCL) relation between downlink information to be transmitted by the user equipment and a synchronization signal transmitted by the beam for transmitting the SSB, wherein the OCL relation is indicated by a QCL parameter that differentiates between a time domain QCL and a spatial domain QCL.” in combination with other limitations recited in claim 1.
It is noted that "Beam indication, measurements and reporting", 3GPP SG RAN WG1 Meeting #91, Reno, Nevada, USA, November 27th - 1st December 2017 (R1-1720890) (hereinafter, "3GPP"), which had been relied on cancelled claim 5 in the last office action, discloses, determine a beam for transmitting a Synchronization Signal Block SSB ... [see, section 2.1 and Table 1, it is considered logical to have this certain SS block beam to correspond one/first indicator state (i.e., TCI state) in the indicator table; note that generating the indicator table requires determining the SSB beam beforehand]; and determine a TCI state ... according to a mapping relation between the TCI state and the beam for transmitting the SSB [see, section 2.1 and Table 1, it is considered logical to have this certain SS block beam to correspond one/first indicator state (i.e., TCI state) in the indicator table; note that generating the indicator table requires determining the indicator state according to a mapping relation between the indicator state ("000'? and SS block index #3 (i.e., SSB beam)].
Further, newly found prior art (which were not cited in the last office action), Baek et al (US Publication No. 2020/0029297), further discloses, user equipment should report the information about the N candidate transmitted beams in accordance with a full report or a partial report  [¶0379, node is required to transmit all or partial information of the beam feedback to the central node]. Still further, newly found prior art, Park et al (US Publication No. 2020/0267571) further discloses, QCL relation between downlink information and a reference signal [¶0215].
However, neither the cited prior of record nor the newly found prior art, whether taken in combination or individually fails to teach, or suggest, the above-mentioned italic limitations in combination with other limitations recited in claim 1.
Claim 25 recites similar features to the above-mentioned italic limitations of claim 1 and are thus allowable over prior arts of record since the prior arts of record.
Claims 6-7 are also allowable at least because they are directly or indirectly dependent upon their independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                       /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469